THOMPSON, Senior Circuit Judge,
dissenting:
Contrary to the majority’s view, I would hold that a clear Presidential foreign policy exists in this case against officially recognizing the “Armenian Genocide.” Over the past decade, three separate House Resolutions have attempted to formally recognize the “Armenian Genocide.” See H.R. Res. 596, 106th Cong. (2000); H.R. Res. 193, 108th Cong. (2003); H.R. Res. 106, 110th Cong. (2007). Each time, however, the Administrations of President Clinton and President Bush took specific actions, both publicly and privately, to oppose those Resolutions1 and to urge that legislative action was not the preferred solution.2 And each time, as a result, the Resolutions concerned were never brought to a vote on the floor.
Based on this undisputed evidence, which in my view is not undermined by the federal government’s occasional efforts to *910commemorate these tragic and horrific events, I would conclude that there is an express foreign policy prohibiting legislative recognition of the “Armenian Genocide,” as pronounced by the Executive Branch and as acquiesced in by Congress. Accordingly, I dissent. I would find that California Code of Civil Procedure § 354.4 is preempted because it clearly conflicts with this express federal policy. See Am. Ins. Ass’n v. Garamendi, 539 U.S. 396, 420-25, 123 S.Ct. 2374, 156 L.Ed.2d 376 (2003).
More importantly, the same result is mandated under a theory of field preemption. The Supreme Court has characterized the power to deal with foreign affairs as primarily, if not exclusively, vested in the federal government. See, e.g., id. at 413-14, 123 S.Ct. 2374; Zschernig v. Miller, 389 U.S. 429, 435-36, 88 S.Ct. 664, 19 L.Ed.2d 683 (1968); United States v. Pink, 315 U.S. 203, 233, 62 S.Ct. 552, 86 L.Ed. 796 (1942). As a result, the Court has declared state laws to be preempted when they were incompatible with the federal government’s foreign affairs power, even in the absence of any conflict. See, e.g., Zschernig, 389 U.S. at 432, 440-41, 88 S.Ct. 664 (striking down an Oregon probate law, in the absence of any federal action, because it was an “intrusion by the State into the field of foreign affairs which the Constitution entrusts to the President and the Congress”); Hines v. Davidowitz, 312 U.S. 52, 62-65, 61 S.Ct. 399, 85 L.Ed. 581 (1941) (invalidating a Pennsylvania statute governing aliens because the field of immigration regulation is occupied exclusively by federal law). This court has done the same on occasion, also in the absence of any apparent conflict. See, e.g., Von Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 965-68 (9th Cir.2010) (finding preempted California’s statute dealing with recovery of art stolen by the Nazis because the statute intruded on the federal government’s power to make and resolve war); Deutsch v. Turner Corp., 324 F.3d 692, 715-16 (9th Cir.2003) (finding unconstitutional California’s statute providing recovery to World War II slave laborers because the statute intruded on the federal government’s power to resolve war claims).
The central question under a field preemption analysis is whether, in enacting § 354.4, California has addressed a “traditional state responsibility,” Garamendi, 539 U.S. at 419 n. 11, 123 S.Ct. 2374, or whether it has “infringed on a foreign affairs power reserved by the Constitution exclusively to the national government.” Von Saher, 592 F.3d at 964. Courts have consistently looked past “superficial” interests to ascertain true legislative intent. See, e.g., Garamendi, 539 U.S. at 425-26, 123 S.Ct. 2374 (rejecting purported state interest in regulating insurance business and blue sky laws); Zschernig, 389 U.S. at 437-41, 88 S.Ct. 664 (rejecting purported state interest in regulating descent of property); Von Saher, 592 F.3d at 964-65 (rejecting purported state interest in establishing a statute of limitations for actions seeking the return of stolen property); Deutsch, 324 F.3d at 707-08 (rejecting purported state interest in procedural rules).
In this case, even though § 354.4 purports to regulate the insurance industry, its real purpose is to provide relief to the victims of “Armenian Genocide.” See Sen. Jud. Comm., Analysis of S.B. 1915, 1999— 2000 Reg. Sess. 5-6 (May 9, 2000). By its terms, only “Armenian Genocide” victims or their heirs and beneficiaries can bring a claim under the statute. Cal. Civ. Proc. Code § 354.4(b). “Armenian Genocide victim,” in turn, is defined as “any person of Armenian or other ancestry living in the Ottoman Empire during the period of 1915 to 1923, inclusive, who died, was deported, or escaped to avoid persecution during *911that period.” Id. § 354.4(a). In short, § 354.4 is California’s attempt to provide relief to a specific category of claimants who were aggrieved by a foreign nation, not a general attempt to regulate the insurance industry. While this may be a commendable goal, it is not an area of “traditional state responsibility,” and the statute is therefore subject to a field preemption analysis. See Garamendi, 539 U.S. at 419 n. 11, 425-27, 123 S.Ct. 2374; Von Saher, 592 F.3d at 964-65.
The majority errs in relying on Justice Ginsburg’s dissent in Garamendi to reach a contrary conclusion. See ante at 907-08. The Garamendi majority specifically rejected Justice Ginsburg’s position that California in that case had broad authority to regulate the insurance industry, noting instead that the challenged statute “effectively single[d] out only policies issued by European companies, in Europe, to European residents, at least 55 years ago.” 539 U.S. at 425-26, 123 S.Ct. 2374. Similarly, in this case, California’s interest is weak because instead of regulating the insurance industry generally, § 354.4 effectively singles out only policies issued in Europe or Asia, to any person of Armenian ancestry, in the Ottoman Empire, at least 87 years ago.
As applied to this case, there can be no doubt that § 354.4 is preempted. The Constitution vests with the President the power to make policy determinations regarding national security, wars in progress, and diplomatic relations with foreign nations. See U.S. Const, art. II, § 2, cl. 1; id. § 2, cl. 2; id. § 3; see also Garamendi, 539 U.S. at 414-15, 123 S.Ct. 2374; Deutsch, 324 F.3d at 708-09. The Constitution also delegates to the President the prerogative “to speak for the Nation with one voice in dealing with other governments.” Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363, 381, 120 S.Ct. 2288, 147 L.Ed.2d 352 (2000). When it comes to interactions with foreign nations, “state lines disappear.” United States v. Belmont, 301 U.S. 324, 331, 57 S.Ct. 758, 81 L.Ed. 1134 (1937). By declaring that the “Armenian Genocide” has occurred and by providing a right of action for its victims, California is intruding into the field of foreign relations by passing judgment on another nation when the President has expressly decided to pursue an alternate way of addressing the issue.3 California’s approach, thus, “undercuts the President’s diplomatic discretion and the choice he has made exercising it.” See Garamendi, 539 U.S. at 423-24, 123 S.Ct. 2374.
Finally, the majority’s opinion appears to be in conflict with our recent case law on the issue. The majority highlights the fact that in this case there is no executive agreement regarding the use of the term “Armenian Genocide.” See ante at 905-06. However, our recent decisions in Deutsch and Von Saher indicate that the preemptive power of federal policy is not derived from the form of the policy statement, but rather from the source of the Executive Branch’s authority to act. Thus, we have recently stated that “foreign affairs field preemption may occur ‘even in the absence of a treaty or federal statute, because a state may violate the Constitution by establishing its own foreign policy.’ ” Von Saher, 592 F.3d at 964 (quoting Deutsch, 324 F.3d at 709). Ap*912plying this principle, the court can hold a state law preempted regardless of “whether the National Government had acted and, if it had, without reference to the degree of any conflict, the principle having been established that the Constitution entrusts foreign policy exclusively to the National Government.” See Garamendi, 539 U.S. at 419 n. 11, 123 S.Ct. 2374; accord Von Saher, 592 F.3d at 963-64.
Accordingly, I would conclude there is an express Presidential foreign policy, as acquiesced in by Congress, prohibiting legislative recognition of the “Armenian Genocide.” By formally recognizing the “Armenian Genocide,” § 354.4 directly conflicts with this foreign policy. Moreover, far from concerning an area of traditional state interest, § 354.4 instead infringes upon the federal government’s prerogative to conduct foreign affairs. Therefore, I respectfully dissent and would reverse the district court’s order denying the Rule 12(b)(6) motion to dismiss.

. See, e.g., Letter to the Speaker of the House of Representatives on a Resolution on Armenian Genocide, 3 Pub. Papers 2225-26 (Oct. 19, 2000) (noting that H.R. Res. 596 could have "far-reaching negative consequences for the United States” and might "undermine efforts to encourage improved relations between Armenia and Turkey”); H.R.Rep. No. 108-130, at 5-6 (2003) (noting that H.R. Res. 193 "could complicate our efforts to bring peace and stability to the Caucasus and hamper ongoing attempts to bring about Turkish-Armenian reconciliation”); Press Release, White House Office of the Press Secretary, President Bush Discusses Foreign Intelligence Surveillance Act Legislation (Oct. 10, 2007) (noting that H.R. Res. 106 "would do great harm to our relations with a key ally in NATO and in the global war on terror”).


. See, e.g., Press Release, White House Office of the Press Secretary, President Bush Discusses Foreign Intelligence Surveillance Act Legislation (Oct. 10, 2007) (urging opposition to H.R. Res. 106 because it was "not the right response to these historic mass killings”); Press Release, White House Office of the Press Secretary, Press Briefing by Dana Perino (Oct. 11, 2007) ("The President believes that the proper way to address this issue and express our feelings about it is through the presidential message and not through legislation.”).


. The President's concern that a formal recognition of the "Armenian Genocide" might have negative consequences on our relations with Turkey is very real. For example, when the French National Assembly voted in favor of a bill that would criminalize denial of the events of 1915, the Turkish military cut all contacts with the French military and terminated defense contracts under negotiation. See Letter from Robert M. Gates, Sec’y of Defense, and Condoleeza Rice, Sec'y of State, to Nancy M. Pelosi, Speaker of the House of Representatives (Mar. 7, 2001).